Citation Nr: 1705591	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-24 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1942 to July 1945.  The Veteran died in June 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter was subsequently transferred to the RO in Roanoke, Virginia. 

In June 2014, the appellant testified at a Central Office Hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In a February 2015 decision, the Board denied entitlement to DIC benefits under 38 U.SC.A. § 1151.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the February 2015 decision and remanded the case to the Board.

In December 2015, the Board remanded the matter for development consistent with the JMR.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran died in June 2008; the death certificate shows the immediate cause of death was sepsis due to or as a consequence of pneumonia, encephalopathy and atherosclerotic cardiovascular disease.  

2.  The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 C.F.R. § 1151 for the cause of the Veteran's death, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In an October 2009 letter, the RO provided notice on how to support claims for DIC, death pension and accrued benefits.  The letter explained how VA determined effective dates of awards.  Dingess, supra.  In an August 2014 letter, the appellant was informed of the requirements regarding a claim for entitlement to DIC benefits under 38 U.S.C.A. §1151.  Further, in a December 2014 letter, the appellant was provided a proper Hupp notice.

The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  The certificate of death and post-service treatment records are of record.  The Court remanded the matter to the Board to obtain missing private treatment records, specifically those from Heartland Health Care Center (HHCC), Adventist Hospital, and Dr. O.Z.  In May 2016, relevant records from all 3 sources were associated with the appellant's electronic claims folder.  Neither the appellant nor her representative has identified any outstanding evidence which could be obtained to substantiate the claims.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Compensation under U.S.C.A. § 1151

The appellant contends that she is entitled to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she contends that the Veteran's health severely deteriorated after he suffered a fall at a Washington, D.C. medical center in December 2007.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides that an additional disability or death resulting from VA hospital care, medical or surgical treatment, or examination shall be treated as if it were service-connected, where it is shown that the additional disability was the result of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA]" or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

To determine whether a Veteran has an additional disability, VA compares a Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that he had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

In December 2007, the Veteran fell from his wheelchair and struck his head while seeking treatment at a VA healthcare facility.  At the June 2014 Board hearing, the appellant testified that the Veteran was subsequently bedridden, developed a bed sore and was required to have a Foley catheter.

As an initial matter, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment before moving on to the matters of negligence, informed consent or foreseeability.  As noted above, in order for the disability or death to qualify for compensation under 38 USCA § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.   If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

VA treatment records reflect that on December 23, 2007, the Veteran fell near a registration desk when he got out of his wheelchair.  He had a history of severe dementia with recent significant progression, poor oral intake because of polypoid mucosa of the left floor of the mouth.  Subsequent to the Veteran's fall, VA treatment records reflect that the Veteran hit the back of his head, but there was no loss of consciousness.  A CT scan showed Cl anterior subluxation with possible compression of spinal cord; however, a subsequent MRI showed no evidence of compression.  A neurological examination showed that the Veteran was able to move all 4 extremities.  The Veteran was later discharged with a soft cervical collar and supplies including a condom catheter and diapers, with a referral for a home health aide.  It was noted that the Veteran would need assistance with bathing and precautions needed to be taken to avoid falls.  

Hospital notes show that the chief complaint was poor oral intake on the day the Veteran fell from the wheelchair.  Hospital notes reflect that after the December 2007 discharge, the Veteran returned to the hospital on January 19, 2008 with severe dementia presenting after his wife's increased difficulty in care taking.  At that time, the Veteran was noted to have Cl C2 subluxation which was stable and asymptomatic.  The Veteran was also noted to have a urinary tract infection and it was determined that the Veteran could no longer be taken care of at home and would require long term care placement.  During his January admission the Veteran had a Foley catheter replaced and was using restraints because he was confused, demented, at a high risk to pull out the Foley catheter and also at high risk for falls.  According to the February 2008 discharge report, the Veteran required a chronic Foley catheter for benign prostatic hyperplasia and bladder obstruction.  The Veteran was subsequently transferred to a nursing home.

Private treatment records from Dr. O.Z. (and HCR Manor Care) indicated that the Veteran was treated for several ailments, including cognitive problems, difficulty swallowing, cervical C1-C2 myelopathy, quadriplegia, obstructive uropathy, pneumonia, hypertension, osteoporosis and malnutrition.   The Veteran died while under the care of Dr. O.Z.  Dr. O.Z. did not provide a medical opinion regarding the proximate cause of the Veteran's death to his December 2007 fall.  

In an August 2016 VA medical opinion, the doctor indicated that he had reviewed the medical evidence of record, including the recently obtained private medical records.  The doctor opined that it was less likely than not that the Veteran's death was caused by medical treatment at a VA facility, to include the December 2007 fall, sequelae and subsequent treatment.  The doctor reasoned that prior to the Veteran's December 2007 fall, he was seen for a follow up from Dr. P.W. and was noted that his health was "going down" with episodes of "confusion off and on."  His medication "seemed to make him worse," he had difficulty with urination and exhibited a slow gait.  Further medical evidence indicated the Veteran had severe dementia with recent significant progression.  The examiner stated that in summary, the Veteran was already manifesting deterioration from his dementia and was having increased difficulties with nutrition due to left sided mouth pain from a benign mass and problems with urinary retention all prior to his December 2007 fall at the VAMC Washington.  It was indicated that while the Veteran's C1-C2 subluxation without spinal cord compression, apparently suffered in his 12/23/2007 fall from a wheelchair at the VAMC Washington, was an additional medical problem the Veteran certainly did not need, review of the VBMS eRecord, VA CPRS medical records for the Veteran via CAPRI, and the Veteran's care at the HCR ManorCare, Washington Adventist Hospital, and Heartland Hospice Services from 2/5/2008 until his death on 6/18/2008, document his deterioration over the six months from senile dementia, BPH with obstructive uropathy leading to UTIs and sepsis, worsened by his need for an in-dwelling Foley catheter, and complicated by malnutrition and dehydration related to his benign but painful Polypoid mucosa on the left floor of his mouth, and the multiple decubitus ulcers he developed once bedridden due to weakness from deconditioning and his dementia - not significantly from his C1-C2 subluxation without spinal cord compression.

The Board finds the August 2016 medical opinion to be probative.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The doctor reviewed the Veteran's VA and private treatment records and provided an extensive opinion as to why the Veteran's death was not proximately related to his December 2007 fall.  He acknowledged that the fall was an additional medical problem.  The examiner concluded however after a full review of the record Veteran's death was related to his other myriad of medical problems.  

The Board acknowledges that the appellant believes her husband's death was due to the fall.  However, the appellant is not competent to provide such an opinion.  She is competent to report the facts, including the December 2007 fall at the VAMC Washington.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir 2007).  But, she cannot competently opine regarding any connection the fall had on her husband's ultimate death.  There were many medical factors at play which the August 2016 medical professional considered and opined against any proximate cause between the fall and the Veteran's death.  The appellant has not provided any competent medical opinions to the contrary.  Therefore, the Board does not attach any probative value to the appellant's statements which relate the proximate cause of the Veteran's death to his December 2007 fall.  

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 USCA § 1151.  For reasons explained above the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the August 2016 VA medical opinion.  

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 USCA § 1151.

While the Board is sympathetic to the appellant's loss, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that the Veteran's death was proximately caused by VA medical treatment.  For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  Accordingly, the claim is denied.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to DIC compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


